 590DECISIONSOF NATIONALLABOR RELATIONS BOARDLiberty Sportswear Corp.andInternational Ladies'GarmentWorkers'Union,AFL-CIO.Case9-CA--6889February 2, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOOn October 19, 1972, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Liberty SportswearCorp., Liberty, Kentucky, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.ITheRespondent has excepted to certaincredibilityfindings made bytheAdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts,Inc, 91 NLRB 544,enfd 188 F.2d 362 (C A 3). We have carefullyexaminedthe recordand find nobasis forreversing his findings.DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: This casewas tried in Liberty, Kentucky, on August 8, 1972, on acomplaint issued by General Counsel on May 2, 1972,pursuant to a charge filed by the Union on March 15, 1972.The complaint alleges that Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, by threats of reprisal directed to employeesbecause of their union activities, and by discharging andrefusing to reinstate employee Myrtle Woods because ofher union membership, sympathy, and activity. Respon-dent denies that it engaged in unfair labor practices.Upon the entire record and upon my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent, a Kentucky corporation manufactures andsells ladies' garments at its plant in Liberty, Kentucky. Itsinterstateinflow and outflow of products, respectively,exceed $50,000 in value. Respondent is admittedly anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The complaint and answer also establish that the Union,the Charging Party herein, is a labor organization withinthe meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe litigation in this case apses out of events allegedlyoccurring, for the most part, in September and October1971 in the course of a long-continued effort to organizeRespondent's employees. An earlier phase of this effort,occurring in 1968, is detailed in a Board decision,captioned"LibertySportswearCo.,Inc.,Case9-CA-5193" and reported at 193 NLRB No. 127 (1970), inwhich Respondent was found to have engaged in certainunfair labor practices in the course of its opposition to theunionization effort.'The principalmanagement representatives alleged tohave engaged in the unfair labor practices asserted in theinstant caseare David Kimbler, plant manager, and JewelWilhelm, a floorlady. Both are admittedly supervisors andagents of Respondent. David Kimbler was also involved inthe events recounted in the earlier proceeding and testifiedin that proceeding. The principal employee involved in theinstantcase isMyrtleWoods, alleged to have beendiscriminatorily discharged on October 21, 1971.B.The Evidence Relating To ThreatsThe complaint alleges that David Kimbler in lateSeptember or early October 1971 threatened an employeewith discharge because the employee had engaged in unionactivity, and that Kimbler had also, on several occasionsduring late September or early October 1971, threatened anemployee that the plant would close if the employeesselected the Union as their bargaining representative. Inthe same tenor the complaint further alleges that JewelWilhelm, on or about October 1, 1971, threatened anemployee with reprisal if she continued to support theUnion.The evidence in support of these allegations deriveslargely from the testimony of Myrtle Woods, testimonywhich is sharply controverted in critical respects. Certainpreliminarymatters are undisputed, however. Thus, itappears that Woods was hired by David Kimbler in 1967and worked for Respondent until October 21, 1971, whenher employment with Respondent ended. Woods' fob wasthat of inspector, I of over 50 persons in that classification,allof whom worked under the immediate supervision offloorlady, JewelWilhelm. The job duties of an inspectorwere to examine all garments brought to the inspector'sICertain other unfair labor practice allegations made in that proceedingwere dismissed201NLRB No. 96 LIBERTY SPORTSWEAR CORP.591worktable to see that the work was done properly, to trimallloose threads, to insert a ticket number with eachgarment, usually in the pocket, to show who had done theinspection, and to put together the garments which passedinspection in bundles of a dozen garments each so thatthey could be taken from the inspection department to theshipping department.The normal work schedule for inspectors was a 5-dayworkweek and an 8-hour workday. The minimum wage forinspectorswas $1.60 an hour but it was expected thatinspectors would earn $16 per day. The actual wage paidinspectors was computed on the basis of a fixed price perdozen garments, the price varying with the type ofgarment, so that the amount any given inspector earnedcould be more or less than the guaranteedminimum wage.If the inspector earned more than the minimum wageguarantee, the inspector received the extra pay. There wasconflict in the testimony as to what happened when theemployee earned less than the guaranteedminimum onany given day. Myrtle Woods testified that in suchcircumstances the inspector was required to work overtime.Kimbler testified that overtime work was not mandatorybut conceded that employees who failed to make theminimum were "asked" to work overtime.2 Resolution ofthis conflict, largely a matter of emphasis, is not requiredfor purposes of this case.Woods testified that she first became involved inorganizational activities on behalf of the Union in 1969.From that time on she distributed union authorizationcards and solicited union support among her fellowemployees. Her estimate was that during this period shedistributed 35 to 40 authorization cards, a number of themin the period shortly before her termination, to employeesand that about 20 of these cards were signed. EmployeesHazel Harness, Wendell Brown, and Betty Corn testifiedthatWoods had solicited their signatures to authorizationcards.Woods named Joyce Taylor, also known as WandaTaylor,as another employee whose support she hadsolicited.According to Woods, her solicitation of Taylortook place early in October about 3 weeks before Woods'employment ended. During the morning work breakWoods approached Taylor at the latter's worktable andhanded her a union authorization card for signature.Taylor signed the card and returned it to Woods.Thereupon Jewel Wilhelm immediately confronted Woodsand said to her, "I told you. You're going to keep handingout cards and you won't have no work to work." Woodssaid she responded, "Don't you want to sign a card?" .3Wilhelm denied making thestatementattributed to her.She further denied ever talking to Woods about the Unionand disclaimed any knowledge that Woodswas handingout unioncards.Wilhelm further specifically denied thatanyone in her department, which numbered about 75 to 80employees including inspectors,was working for theUnion. On cross-examination, however, Wilhelm concededknowledge that the Union had been trying,at least since1969, to organize the plant.2On cross-examinationKimbler testified that Respondent'soverallproduction target was a thousand dozen garmentsper dayand that on dayswhen this goal was not achieved during the regular working day,Respondentwould "ask" but not require particular girls to work overtime.Kimbler said this request would be directed to "the better production girls"PlantManager Kimbler likewise denied any knowledgethatWoods was soliciting support for the Union.Kimblertestifiedalso that he never discussed the Union withWoods and that he never threatened Woods or anyone elsewith reprisals for engaging in union activity.Kimbler alsoprofessed failure to recall the decision in the earlier Boardproceeding against Respondent or that notices were to bepostedas a result of that proceeding.In view of the long-continued organizational campaign,the prior litigation involving that campaign,Kimbler'sinvolvement in that proceeding as a key representative ofmanagement and as a witness, and Wilhelm's grudgingadmission that she knew that the Union had been trying toorganize the plant at the least since 1969,I cannot credittheir professions of ignorance in these respects.I find thatWoods actively solicited union support among her fellowemployees in the plant, that Wilhelm and Kimbler wereaware of these union activities and that Wilhelm did tellWoods on the occasion of the Taylor card incident thatthere would be no work for Woods if she kept handing outcards.As toKimbler,Woodstestified that he came to her tablein September1971, abouta month before the terminationof her employment, and informed her that the plant wouldclose before he would work under a union. Woods testifiedfurther that Kimbler regularly assembled the employees onthe inspection line and made statements to them that hewould move out before he would work under a union.According to Woods, Kimbler went through this procedureabout every 2 weeks going back to 1969. As alreadyindicated,Kimbler made a blanket denial that he madeantiunion statements toWoods or to anyone else at theplant.For reasons already indicated,Kimbler's sweepingdenials in this regard are suspect.Ibelieve and find thatKimbler did tellWoods that he would close the plantbefore he would work under a union.More troublesome isthe evidentiary support for the assertion that Kimblerregularly assembled the employees on the inspection line toinform them that he would move out before he would workunder a union.Because other inspectors would obviouslyhave been present on these occasions and because severalof these inspectors did testify, it would appear probablethat they would offer corroborative testimony in thisregard.Theydid not. In these circumstances I find thatWoods'unsupported testimony is insufficient to meet theburden imposed upon General Counsel to establish thatKimbler regularly threatened the employees on theinspection line that Respondent would move or close theplant before it yielded to unionization.C.The Evidence Relating to the Termination ofWoods' EmploymentThe complaintalleges thaton or about October 21, 1971,Respondent terminated Woods' employment and thereaft-er denied her reinstatement and that Respondent tookand that Myrtle Woods was in this category3Taylor was not a witness in this proceeding.According to Wilhelm,Taylor had married,leftRespondent's employ, and moved to anothercommunity. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDtheseactionsbecause of Woods' union membership,sympathy, and activity and in order to discouragemembership in the Union. Respondent pleads in thealternative: (1) that it did not discharge Woods on October21, 1971, but that she voluntarily quit on that day; and (2)that it did discharge Woods on October 21, 1971, but notfor antiunion reasons.Respondent contends,in essence,that shortly prior toOctober 21, 1971, it discovered that Woods was falsifyingherwork tickets to show increased production andincreased earnings; that, on October 21, RespondentpresentedWoods with proof of this falsification and gaveher the option of quitting or being discharged; and thatWoods elected to quit. General Counsel argues that thealleged falsification was merely a pretext and that the realreason for the termination of Woods' employment was herunion activity as alleged in the complaint. The burden ofproof in these circumstances is upon General Counsel toestablish that Respondent was aware of Woods' unionactivities, that Respondent was hostile to these activities,and that this hostility motivated, i.e., was thereal reasonfor, the discharge.As already indicated, Woods' activities in distributingunion authorization cards and solicitingunionsupportamong her fellow employees in the plant were widespreadand were known to Respondent. Respondent's expressionsof hostility toWoods' activities in this regard have alsobeen described.In addition to the events already mentioned, one otheritem of evidence warrants note here. Hazel Harness, whohad worked for Respondent in the summer of 1970 as aninspector at a work station immediately behind that ofMyrtle Woods, testified that in August of that year she sawDavid Kimbler approach Woods and heard Kimbler askWoods to come to his office to talk about the Union .4MyrtleWoods, recalled to the witness stand, confirmedthat this incident had occurred and testified further thatKimbler told her in the office interview which followedthat she would have to stop passing out cards or therewould be no more work and "the plant would close down."On cross-examination Woods acknowledged that she hadnot mentioned this incident in a prehearing affidavit whichshe had furnished to a Board investigator. Kimbler deniedthat the incident had occurred. I do not regard theomission in the affidavit as critical. On this controvertedmatter I credit the testimony of Hazel Harness and MyrtleWoods. I find that Kimbler was aware of, andmanifestedhisdispleasurewith,Woods' union activity on thisoccasion.However, Respondent asserts that the reason for Woods'termination was her falsification of her productionfiguresand not her union activities. Nevertheless, evidence wasadduced relating to Woods' work performance generally.Woods characterized herself asan averageproductionworker.PlantManager Kimbler, on the other hand,testified thatWoods was one of his "better productiongirls."According to Woods, Kimbler did make a commentto her about her work in September 1971. Prefacing hisremark with the statement, "We want to do you a favor,"Kimbler told Woods that her work had been checked theprevious evening and that she had not been attaching heridentifying number to the garments she had been checking.Woods challenged this assertion and, since the garments inquestion had not yet been removed,showed Kimbler thather identifying number was in the garments.Kimbler theninterjected,"Ididn't say I didn'tbelieve you," to whichWoods replied,"Well, what are you jumping on me for?On account of me working union."Kimbler made noreference to this incident and Woods' statement in thisregard stands uncontradicted.I credit it.A more significant incident occurred involving a collarincorrectly sewn on a garment.According to Woods' bestrecollection this incident also occurred in September 1971althoughRespondent placed it a few months earlier.Woods testified that she wastold byher floorlady, JewelWilhelm,thatKimblerwanted to see her.WilhelmescortedWoods to Kimbler's office and Kimbler toldWoods, in Wilhelm's presence,thatWoods had "passed" adress which had a collar sewed on upside down. Woodssaid she did not believe it. Kimbler told Woods heridentifying number was in the pocket of the dress.Kimblerfound two numbers in the dress only one of which washers.Woods testified that Wilhelm then said to Kimblerthat such an error "wouldbe veryeasy to pass up whenyou lay those dresses down, how the collar stands up."Woods then said,"Mr. Kimbler,you know I know whatthis is all about. On account of me working union."Kimbler replied,according to Woods,"You run ahead.Just don't even tell none of the other girls about the dressor about the union."Kimbler and Wilhelm both testified as to this incident.Kimbler confirmed that he had directed Wilhelm to bungWoods to his office.He identified a warning slip dated"6-22-71"issued toMyrtleWoods and bearing thenotation that it was a first offense and denominating theoffense as "poor quality."Kimbler testified that thiswarning slip related to the collar in question.Kimblertestified thatWoods refused to sign the warning slip. Hedenied that the subject of union was mentioned during theinterview.Wilhelm testified that she brought Woods to Kimbler'sofficeand that a warning slip was issued.On cross-examination Wilhelm admitted making a comment to theeffect that an incorrectly sewn collar could have beenoverlooked and stated that Kimbler may have agreed withher in that regard.Wilhelm could also recall that Woodssaid she(Woods)knew what it was all about.But Wilhelmcould not recall mention of the Union.Appraising the testimony of all three participants in thismatter,Iam satisfied that the incident occurred as Woods4Respondent objected to the introduction of anyevidence as to thisincident on the groundthat itpredated by more than 6 monthsthe filingand service of the unfair labor practice charge inthe instant case and,hence, was inadmissibleunderSec 10(b) of the Act An earlier objection tothe introduction of such evidencewas sustained insofar as the evidence wasoffered to show prior unfair labor practicesHowever,such evidence isadmissible, where its sole purpose is "to shed lighton the true character ofmatters occurring within the limitationsperiod" LocalLodge No 1424,InternationalAssociationofMachinists (BryanManufacturingCal vNLRB,362 U.S 411, 416 (1960).Here the objection was overruled andthe evidence admitted for the limited purpose of shedding light on thecharacterofWoods'termination which took placeon October 21, 1971,within the limitations period LIBERTY SPORTSWEAR CORP.593testified and as Kimbler and Wilhelm largely corroborated.Ifind further thatWoods did state her belief that heralleged dereliction was raised because of her union activityand that Kimbler dismissed her with the admonition not totell the other girls about the dress or about the Union.5Woods' termination occurred on Thursday morning,October 21. The testimony of Woods and Kimbler is inaccord that on the preceding Monday Woods reported toKimbler that her husband was sick and that she wasexcused from work. Woods did not work that Monday orthe following 2 days and reported back to work onThursday morning. Very shortly after her arrival she wassummoned to a conference in Kimbler's office, wasaccused of "cheating" on her production cards, and heremployment was terminated.The daily production cards were the basis on which theemployees' wage earnings were determined. Under theprocedure then applicable, a bundle boy would pick up thecompleted bundles from under each inspector's worktableduring the course of the working day. The bundle boywould then punch on the particular inspector's productioncards a number of holes corresponding to the number ofbundles (dozens) he picked up from under her worktable.At the end of each working day Respondent's supervisorwould collect the inspectors' production cards and turnthem over to the payroll office. The number of bundlestimes the rate per bundle inspected would determine theamount of wages earned.Three different punchers were used in Respondent'soperations.RussellMurphy, the bundle boy principallyinvolved here, testified that he kept one puncher on hisperson during his working day. The other two puncherswere kept in an open drawer in Floorlady Jewel Wilhelm'sdesk. One of the punchers had shorter jaws so that it wasnecessary on occasion to fold the production cards topunch the appropriate holes. Russell Murphy testified thatthe puncher he was using at the time relevant here was dulland was later sharpened. Respondent adduced testimony,however, that all three punchers punched identical holes.Turning now to the events critical here Kimbler testifiedthat some time prior to October 21 he was informed byJewelWilhelm that there was a discrepancy between thenumber of holes punched in Woods' production cards andthe amount of work she had done. Kimbler immediatelycalled in Russell Murphy, a bundle boy, and directed that,starting immediatelyMurphy alone was to pick up thebundlesWoods had inspected, punch the appropriatenumber of holes in Woods' card, and keep a separaterecord on a piece of paper indicating how many bundles hehad picked up.6At the office conference to which Woods was summonedon October 21, Kimbler was present, Russell Murphy waspresent, and several of Respondent's supervisors includingJewelWilhelm were present. Except for Murphy, Woodswas the only rank-and-file employee there. It is undisputedthatKimbler at the outset of the conference accusedWoods of cheating the Company by puttingextra holes inher production cards and, notwithstanding Woods' vehe-ment denials, told Woods that her job with Respondentwas at an end. In the course of the conference KimblershowedWoods two of her production cards dated,respectively, "10-13-1971 and 10-15-1971" (Wednesdayand Friday of the preceding week) and told her she hadfalsified those cards. Kimbler pointed specifically to fourholes in the latter card which he had marked off in ink onthe face of the card as holes made by Woods. Kimbler,whose testimony in this regard was corroborated byRussellMurphy, told Woods that Murphy's notations,made at Kimbler's direction, showed that Murphy hadpicked up only 18 bundles from Woods on October 15 andpunched only 18 holes in Woods' card but that Woods'card showed 22 holes. Kimbler also sent Murphy out to getthe other punchers and used them to punch additionalholes on the cards for purposes of comparison. KimblerrejectedWoods' repeated protests that she had not madeany of the holes, that she had inspected all the bundlesindicated, and that Kimbler knew that on some days shehad done even a greater amount of work. According toKimbler, he then told Woods she had the option of quittingor being discharged forthwith and that Woods elected toquit so as to protect her record if she sought another job.Kimbler testified that he then escorted Woods to thepersonnel office where a termination slip was preparedindicating thatWoods had violated a company rule andhad voluntarily quit.Woods admitted signing this slip butsaid she had not read it because she was told heremployment was terminated in any event. Kimbler testifiedthat the termination slip was not read to Woods nor itscontents discussed with her.Woods' testimony as to the conference was in generalaccord with that of Kimbler. Woods denied, however, thatKimbler made any mention of quitting and said thatKimbler insisted only that her employment was at an end.Woods testified also that she told Kimbler during theconference that she was being terminated because of herunion work and that Kimbler replied, "We will walk outbefore we have a union."5Woods testified that the "upside down collar" incident was the onlyoccasion prior to her termination when her work was adversely criticized.Respondent introduced countervailing evidence in the form of two warningslips issued to Myrtle Woods, dated respectively "I 1-14-68 and 12-9-68."The first slip carried the notation "excessive absenteeism" and the second"low production." Woods admitted that her signature appeared on the firstslipbut otherwise disclaimed knowledge or recollection of these matters.Nonetheless, it appears that both slips were issued in the regular course ofRespondent's business and I so find.The legal significance of the issuance of these slips in the context of thepresent case is, however, quite another matter. Some evidence wasintroduced of a rule of Respondent that an employee could be dischargedafter three written warnings. But Wilhelm testified that she could recall noinstance in which the rule was ever invoked. Both warning slips here weredated in 1968, three years before Woods'termination;both,like thewarning slip relatingto the collarepisode,were marked as first offenses;and Kimbleracknowledged that Woodswas one of his "betterproductiongirls."Moreover,Respondentmakesno contentionthat poor workperformancewas the reason for the termination but predicates thatterminationsolely on Woods' alleged falsification of her production figures.6As thisdirective suggests,there wasusuallymore than one employeeperforming the function of bundle boyand this was true duringthe periodcriticalhere.Generally, bundle boyswereassigned tospecific areas butoccasionally,for one reason or another, there would be an overlap. ThedirectivetoMurphywas designed to guard against thiscontingency. Therecord also shows that at the time here involved Murphy was bundle boynot only for Myrtle Woods but for over50 other inspectors. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDJewel Wilhelm, Myrtle Russell, and Norman Luttrell, allsupervisors, and RussellMurphy, the bundle boy, werepresent at the conference and testified as Respondent'switnesses.Each of them corroborated,generally, thetestimony of Plant Manager Kimbler.Wilhelm,Russell,andLuttrelldenied that the subjectofunionwasmentioned.Based on all the testimony I find that the conference wasessentiallyasKimbler and Respondent'switnesses de-scribed it and as Woods,who testified forGeneralCounsel, substantially confirmed. Having been told virtu-ally at the outset of the conference that she was "cheating"the company and her job was over, Woods wouldobviously have been deeply disturbed and her recollectionas to the succeedingcolloquy couldquite naturally be lessthan wholly accurate. Accordingly, I find on the basis ofthe relevant evidence that there was no mention of union atthe October 21 conference. I find further that Kimbler didpresentWoods with the alternative of quitting or beingdischarged.Considerable testimony was also adduced withreferenceto the kind of holes which appeared in Woods' productioncards and with special reference to the difference,ifany,between the holes allegedly made by Woods and the otherholes.The testimony was based merely on visual examina-tion.Woods testified she saw no difference. Respondent'switnesses,without exception,saw differences althoughtheir individual descriptions of the differences variedwidely. The four holes marked byKimbler as having beenmade by Woods were described as "smaller," "notsmooth,"and even as"jagged."The best evidencein this regard,as the parties agree, isthe two cards to which reference has already been madeand which were introduced into evidence.? The Adminis-trativeLaw Judge has made his own visual examinationboth from the front of the cards where Kimbler's markingsare visible and from the back of the cards where suchmarkings are not visible.Based on this examination I amsatisfied that all the holes on the cards are not identical.However,the differences that do exist are not confined tothe four holes which Kimbler marked as having been madeby Woods.In sum,I find that, on the basis of the physicalevidence,it cannot fairly be concluded that the four holesallegedlymade by Woods were markedly different fromother holespurportedlymadeby Murphy .8D.Analysis and Concluding FindingsAs noted, General Counsel called attention at the outsetof the instant hearingto a priordecision of the Board inwhich Respondent was found to have engaged in certainunfair labor practices in relation to an earlier phase of thecurrent organizational campaign.David Kimbler, a keymanagement representative,was centrally involved in theevents in that case also.The decision in that case has beenconsidered together with other evidence of record in theinstantproceeding in connection with Respondent'sdisclaimer of knowledge of current organizational activity.On the other hand,the fact that Respondent was found tohave committed unfair labor practices in 1968 is notprobative evidence that it committed the unfair laborpractices alleged here.As Respondent's counselcorrectlycontends,findings of such unfair labor practices must bebased on evidence furnished in the present record.1.The 8(a)(l) violationThe complaintand answer in the present proceedingestablish that Plant Manager David Kimbler and Floor-lady Jewel Wilhelm are supervisors and agents of Respon-dent acting in its behalf.Ithas been found herein thatJewelWilhelm told Myrtle Woods on the occasion whenthe latter was soliciting her fellow-employee Wanda Taylorto support the Union that,ifWoods kept handing outunion authorization cards, she would not have any morework. It has also been found that David Kimbler toldWoods that he would close the plant before he would workunder a union.Thatthese statements constituted threatscalculated to discourage organizational activities in viola-tion of the guarantees of Section 7 is self-evident. I findthatby thesestatementsRespondent violated Section8(a)(1) ofthe Act.2.The 8(a)(3) violationThe question whether the admitted termination ofWoods' employment on October 21, 1971, constitutes anunfair labor practice is a more complex issue. It hasalreadybeen found thatWoods openly engaged inorganizational activity in behalf of the Union and thatRespondent was aware of, and hostile to, her activity inthis regard. However,these findings alone are insufficientto establish that the termination of Woods' employment onOctober 21 was discriminatorily motivated. Union activityis not a shield against discharge for valid cause even where,as here,the employee involved is on Respondent's ownevaluation among the better employees on his payroll.Preliminarily,it should be noted that Respondent pleads,in the alternative,thatWoodswas not discharged at all butvoluntarily quit her employment. As already found herein,Kimbler told Woods at the October 21 conference that she7Respondent also offered into evidence a large number of other cards ofWoodswhich it said it had examined and suggested thatWoodsmade, ormay havemade,holes in thesecards alsoNo indication was given as towhichof theholeswere suspectNo cards ofother inspectors weresubmittedUnderthese circumstances it was felt that the additional cards ofWoods would be of no probative value Accordingly,the offer of theadditional cards was rejectedand theywere placed in the rejected exhibitfilesGeneral Counselofferedintoevidencecopies ofa decision made by areferee in a case beforetheKentuckyDivision of UnemploymentCompensationansing out of aclaim by Woodsagainst Respondent hereinthat she hadbeenternunated by RespondentRespondent, as here,opposedthe claim on the ground thatWoods had voluntarilyquit and that she hadfalsifiedher productionfiguresby makingholes in her cards The refereefound,inter alia, thatWoodshad engaged in substantial organizationalactivity,that she had not voluntarily quit but had been discharged, and thatan "examination of the holes punched is inconclusive."Woods'claim wasupheldGeneral Counsel, in offering the decision into evidence, stated thatthe referee's decision was a matter of public record but correctly concededthat that decision was not controlling in the instant case.At the hearing theAdministrative Law Judge ruled against the admissibility of the decisionand ordered that the decision be placed in the rejected exhibit file. Uponreconsideration,Iam now of the view that the rejection of the exhibit was inerror and that the referee'sdecision should have been,and it is now,admitted into evidence. In the first place.the decision-its authenticity isnot questioned-appears to be a public record which could be administra-tively or judicially noticed In the second place,the Board has held that suchdecisions,while not controlling in Board proceedings,do have probativevalue and are admissible.Mitchell Plastics,117 NLRB 597 (1957),CadillacMarine,It 5 NLRB 107 (1956) LIBERTY SPORTSWEAR CORP.had cheated the Company, that her employment was at anend, and that she had the option of quitting or beingdischarged forthwith.While the testimony as to Woods'response to this ultimatum is controverted, I find thatWoods did agree to quit and her signature does appear ona termination slip so indicating. However, under all thecircumstances, the option thus given Woods was at best a"Hobson's choice." I find that Woods did not "voluntari-ly" quit but that Kimbler dictated her termination.Respondent's alternative defense is that it did dischargeWoods on October 21 but that the termination was not forantiunion reasons but because of her falsification of herproduction reports. Such falsification, if established, wouldbe valid ground for discharge; indeed, if Respondentbelieved that Woods had engaged in such falsification, thedischarge would have been justified whether or not thefalsification had actually occurred. On the other hand, ifRespondent, as General Counsel contends, merely seizedupon the falsification, real or alleged, as a pretext to riditself of an active union adherent to whose organizationalefforts it was hostile, then a finding of unfair labor practiceiswarranted.Here Respondent's hostility to organizational activityamong its employees generally and to Woods' efforts inthis regard in particular is patent. Within a matter of a fewweeks before her discharge Woods was twice summoned toKimbler's office for asserted derelictions in her perform-ance. Respondent did not press either matter. In the firstinstance relating toWoods' supposed failure to put heridentifying number in the garments she had inspected,Woods was able to establish that she had done so. In thesecond instance relating to the "upside down collar,"Wilhelm herself noted, with Kimbler's apparent agreement,that the asserted offense was not serious.Woods was more hard put, however, when Kimbler,shortly thereafter and immediately upon Kimbler's returnfrom an excused absence, confronted her with the chargethat she had falsified her production figures a week ormore earlier. Here, as often occurs in cases of this kind,direct evidence of illegal motivation for a discharge is notavailable. Respondent asserts that Wood had falsified herproduction figures and that this was the reason for itsaction.Unlike the earlier two situations, the garments inquestion were not available so that the accuracy or validityofRespondent's claim could be tested. In such circum-stances, as the Court of Appeals for the Ninth Circuitobserved inShattuck Denn Mining Corp. v. N.L.R.B.,362F.2d 466, 470 (1966), a self-serving declaration is notconclusive; the trier of fact may infer motive from the totalcircumstances proved. Otherwise no person accused ofunlawfulmotive who took the stand and testified to alawful motive could be brought to book .9In the instant case, however, the record is not totallydevoid of relevant evidence and Respondent's assertion ofa lawful motiveis lessthan convincing.Woods was, onKimbler's own evaluation, one of his "better productiongirls."Under these circumstances Woods' insistent denialsthat she had actually done all the work indicated on the9A decision issued 16years earlier by the Court of Appeals for theFourth Circuitand frequentlycited,Hartsell Mills Co v. N LR.B.,l l 1 F.2d291, 293 (1940), is in accord. There Chief Judge Parker had occasion toobserve that"direct evidence of a purpose to violate the statuteis rarely595questionedproduction cards and her assertion thatKimbler knew she had done even more work on occasionwould appear to have warranted something more thantotaldisregard.Thiswould appear to be especiallygermane in view of Respondent'sknowledge that onoccasionmore than one bundle boy picked up bundlesfrom inspectors.Indeed,Kimbler's directivetoMurphythat starting immediately Murphy alone was to pick upWoods' bundles and keep a record was indicative ofKimbler's knowledge that other bundle boys could and didperform this function.Kimbler and Wilhelm must alsohave been aware thatMurphyperformed the bundle boyfunction for a large number of inspectors-more than 50according to Murphy-and that there was a possibility oferror on his part.Moreover, Respondent was also awarethat not one puncher,but three different punchers, wereavailable for use by bundle boys or by supervisors. Underthese circumstances it would appear that Woods'emphaticdenials of wrongdoing on her part would be entitled tosomethingmore than summary rejection or that apreliminaryinquirywould have been made before Respon-dent peremptorily decided upon immediate dismissal of anadmittedly good production employee.Further doubt as tothe validityof Respondent's asserted defense is the factthat it relied solely on Murphy's report and the "discrepan-cy" inthe punched holes as grounds for its action andutilizedno other methods, such as a count of actualbundles, toverifywhether Woods' production records wereaccurate.Instead, it was apparent from Kimbler's own testimonythat the determination had already been made in advanceof the October 21 conference that Woods'employment wasto be terminated and that the conference to which Kimblersummoned several of his supervisors and Russell Murphywas merely a staged performance to consummate thetermination and, hopefully, to induce a "voluntary" quit.Contributing to this conclusion was the almost enthusiasticreadiness of the invitees to the conference to confirmKimbler's judgment that the four holes which he hadmarked on Woods' card were markedly different from theother holes on the cards.In the total context of the case I am satisfied that even ifRespondentmay have entertained some suspicion ofwrongdoing on Woods' part this was not the real reason forthe summary dismissalofWoodsbut rather that Respon-dent, as General Counsel contends, seized upon thiscircumstanceasa plausible ground uponwhich topredicate the termination of a union adherent to whoseactivities it was avowedly hostile.I find that the real reasonfor Respondent's terminationofWoods was to rid itself ofa union adherent and to discourage organizationalactivityas the complaint alleges.Accordingly, I find that Respon-dent by thisaction violated Section 8(a)(3) and(1) of theAct.REMEDYIn order to effectuate the policies of theAct, I find itnecessary and appropriate to order Respondent to ceaseand desist from the unfair labor practices found andobtainable,and that where the finding of the Board is supported bycircumstances from which the conclusion of discriminatory discharge maylegitimately be drawn,it is binding...... 596DECISIONS OF NATIONALLABOR RELATIONS BOARDbecause of the character and scope of these violations (aswell as the character and scope of violations previouslyfound against this Respondent) from infringing in anymanner upon the rights guaranteed employees in Section 7of the Act.Ifurther find it necessary and appropriate to orderRespondent to reinstateMyrtleWoods with backpay,computed on a quarterly basis, plus interest at 6 percentper year, as prescribed in F. W.Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Company,138 NLRB 716 (1962), from the date of her termination tothe date reinstatement is offered.Upon the foregoing findings of fact and conclusions oflaw, upon the enhire record, and pursuant to Section 10(c)of the Act, I recommend the following Order: 10ORDERRespondent,LibertySportswearCorp., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees to deprive them of work or toclose the plant because of organizational or union activity.(b)Discharging or otherwise discriminatingagainstemployees because of their activities in behalf of Interna-tional Ladies' Garment Workers' Union, AFL-CIO, or anyother labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary andappropriate to effectuate the policies of the Act:(a)OfferMyrtleWoods immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position without prejudice to herseniority or other rights and privileges, and make her wholefor her lost earnings in the manner set forth in the sectionof this Decision entitled "Remedy."(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of her right to full reinstatement upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its plant in Liberty, Kentucky, copies of theattached noticemarked "Appendix."" Copies of thenotice, on forms to be provided by the Regional DirectorforRegion 9, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that the notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director, in writing, within 20days from the date of this Decision, what steps Respondenthas taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.10 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and the order herein shall, as provided in Sec 102.48 of theRules and Regulations,be adopted by the Board,and all objections theretoshall be deemed waived for all purposes.iiIn the event the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT threaten employees to deprive them ofwork or to close the plant because of their union ororganizational activities.WE WILL NOT discharge or otherwise discriminateagainst employees because of their activities in supportof International Ladies'Garment Workers' Union,AFL-CIO, or any other labor organization.WE WILL NOTin any other manner interfere with theright ofemployees to engage in self-organization orcollective bargaining or to refrain from such activities.WE WILL offer to take back Myrtle Woods to her oldjob with backpay sufferedas a resultof the discrimina-tion against her.All our employeesare freeto belong to, or not to belongto, the above-named labor organization or any other labororganization.LIBERTY SPORTSWEAR CORP.(Employer)DatedBy(Representative)(Title)Note:We will notify immediately the above-namedindividual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to theBoard'sOffice, Federal OfficeBuilding,Room 2407, 550 Main Street, Cincinnati, Ohio 45202,Telephone 513-684-3686.